     Case 8:20-cv-01822-JVS-ADS Document 11 Filed 11/17/20 Page 1 of 1 Page ID #:41



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
                                            )
10    Cosemi Technologies, Inc,             )        SACV 20-01822JVS(ADSx)
                                            )
11                                          )        ORDER OF DISMISSAL UPON
                   Plaintiff,               )
12                                          )        SETTLEMENT OF CASE
            v.                              )
13                                          )
      Foxconn Interconnect Technology       )
14    Limited, et al,                       )
                                            )
15              Defendant(s).               )
      ____________________________
16
17          The Court having been advised by the counsel for the parties that the above-
18    entitled action has been settled,
19          IT IS ORDERED that this action be and is hereby dismissed in its entirety
20    without prejudice to the right, upon good cause being shown by February 1, 2021, to
21    reopen the action if settlement is not consummated.
22
23    DATED: 11/17/20
24                                                ___________________________
25                                                   James V. Selna
                                                  United States District Judge
26
27
28
